Citation Nr: 0736033	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-20 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1943 to November 1945, 
August 1947 to April 1951, and September 1951 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision.  

In an August 2006 decision, the Board denied the veteran's 
claim for TDIU.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2007 Order, the Court remanded the 
case to the Board for further proceedings consistent with a 
July 2007 Joint Motion for Remand which contained an order to 
vacate the Board's August 2006 decision.   

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The veteran is service-connected for degenerative joint 
disease of the lumbar spine, rated as 40 percent disabling, 
degenerative joint disease of the cervical spine, rated as 20 
percent disabling; multiple scars of the instep of the left 
foot and calf, rated as 10 percent disabling; right shoulder 
bursitis, rated as 10 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; residual of shell fragment wound, scar of 
the right ankle, rated as 10 percent disabling; residual of 
shell fragment wound, right lower extremity (sural nerve 
involvement), rated as 10 percent disabling; and maxillary 
sinusitis, rated as noncompensably disabling.  

The veteran has been afforded multiple VA examinations for 
his individual disabilities which addressed the impact of 
each disability on his employability.   A January 2006 VA 
spine examination report noted that the veteran was not 
unemployable secondary to pain.  He was able to perform 
sedentary work.  The examiner who conducted the VA scar 
examination noted that there was no functional loss resulting 
from his scarring; the examiner also concluded that the 
veteran was able to secure employment given the fact that his 
scars were asymptomatic and well-healed.  The VA examiner who 
conducted the muscle examination also opined that the veteran 
would be able to perform sedentary labor. He would not be 
able to accomplish tasks that involved overhead use of his 
right shoulder.  Further, in regard to the right lower 
extremity, the examiner commented that the veteran had 
adapted to his deficits and would not have any problems.  A 
VA audiologist who also examined the veteran in January 2006 
opined that the veteran could encounter significant 
difficulty securing gainful employment due to his hearing 
loss.  Further, the veteran submitted a March 2006 statement 
from his private physician.  This physician stated that the 
veteran was unemployable.

The veteran has not been afforded a VA examination to address 
his employability based on review of all of his disabilities 
as a whole.  On examination, the veteran should be afforded 
an examination to determine whether his service-connected 
disabilities as a whole render the veteran unemployable.  

Also, the Board notes that on his application for TDIU, the 
veteran left blank the areas for employment history, and 
education and training.  On remand, the RO should request 
that the veteran clarify whether he was employed after 
service discharge and if so, provide an employment history 
indicating the types of jobs he has held since service 
discharge, if any.     

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran 
clarify whether he was employed post-
service discharge, and if so, he should 
provide an employment history.  
2.	The RO should schedule the veteran for 
an appropriate  VA examination to 
determine whether his service-connected 
disabilities as a whole render him 
unemployable.  The claims folder, 
including a copy of this Remand, should 
be made available to the veteran.  The 
examiner should indicate that the 
claims folder has been reviewed.  

The examiner should indicate whether 
there is a 50 percent or greater 
probability that the veteran's combined 
service-connected disabilities render 
him unemployable given his occupational 
history.  The examiner should reconcile 
his/her opinion with the previous 
opinions cited above.  The rationale 
for all opinions expressed must be 
provided.  If the examiner feels that 
the requested opinion cannot be given 
without resort to speculation, he or 
she should so state.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
TDIU. If further action remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



